         Case 2:20-cv-03590-CFK Document 13 Filed 07/31/20 Page 1 of 8




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

WILLARD MCGRUDER;                         )
BARBARA BUTTERFIELD;                      )
LILY VALENTIN;                            )
DEBORAH DEMURO;                           )
CARMEN RODRIGUEZ; and                     )
FACE TO FACE;                             )
                                          )
                    Plaintiffs,           )
                                          )
                    v.                    )
                                          )
STEVEN TERNER MNUCHIN, as                 )                 Civil Action No. 20-cv-04107
Secretary of Treasury;                    )
CHARLES P. RETTIG, as                     )
Commissioner of the Internal Revenue      )
Service; U.S. DEPARTMENT OF THE           )
TREASURY; INTERNAL REVENUE                )
SERVICE.                                  )
                                          )
                    Defendants.           )
__________________________________________)

             PLAINTIFFS’ MOTION FOR A PRELIMINARY INJUNCTION

       Plaintiffs Willard McGruder, Barbara Butterfield, Lily Valentin, Carmen Rodriguez,

Deborah DeMuro, and Face to Face (collectively, “Plaintiffs”), by and through their counsel,

hereby move this Honorable Court for a preliminary injunction directing Defendants, the Internal

Revenue Service (“IRS”), the United States Department of the Treasury (“Treasury

Department”), Secretary of Treasury Steven Terner Mnuchin, and Commissioner of the IRS

Charles Rettig (collectively, “Defendants”), to immediately reverse their arbitrary and capricious

decision to withhold Congressionally mandated emergency relief payments from a group of

Americans who could use them most – people with dependent children who do not file federal

income tax returns due to their minimal taxable income and who receive federal benefits

primarily due to severe disabilities. Defendants’ continuing exclusion of this vulnerable
          Case 2:20-cv-03590-CFK Document 13 Filed 07/31/20 Page 2 of 8




population from receipt of critical, emergency stimulus benefits, unduly delaying this relief for

nearly a year, has caused and is continuing to cause irreparable harm that can only be remedied

by the immediate entry of the requested relief.

       In passing the Coronavirus Aid, Relief, and Economic Security (“CARES”) Act in

response to the global COVID-19 epidemic, Congress directed that Defendants “shall” deliver

these economic impact payments (“EIPs”) “as rapidly as possible.” While the IRS and Treasury

Department announced automatic EIPs to non-filer adults who receive certain federal benefits,

they refused to send full EIPs to those individuals with eligible dependents. The IRS instead

launched an online portal and, without advance notice or explanation, issued press releases

setting out truncated timelines – ranging from 40 hours to ten days – by which certain non-filer

federal benefits recipients must add their dependents through the portal in order to receive their

EIPs. By contrast, the IRS granted non-filers who do not receive federal benefits until October

15, 2020 – a period of over six months from the portal’s launch on April 10, 2020 – to access the

same portal. Unsurprisingly, many non-filer federal benefits recipients with dependents,

including Plaintiffs, were not able to meet these tight deadlines. They did not learn of the IRS

press releases in time; they encountered unresolvable technical issues with the portal; and their

disabilities prevented them from using the portal without reasonable accommodations, which

were not provided during the applicable windows. Despite these difficulties and the clear

directives of the CARES Act to provide payments rapidly, the IRS and the Treasury Department

have refused to issue supplemental or corrective payments to non-filer federal benefits recipients

who missed the deadlines. Defendants insist that such individuals must instead wait to receive

their dependent child payments until spring of 2021, when they file 2020 federal income tax




                                                  2
             Case 2:20-cv-03590-CFK Document 13 Filed 07/31/20 Page 3 of 8




returns. Defendants have articulated no rationale for foreclosing this population from

Congressionally mandated, emergency benefits.

        Plaintiffs respectfully request that this Court order that: 1) Defendants cease

unreasonably delaying until 2021 dependent EIPs to federal benefits recipients to which they are

entitled in 2020; 2) that Defendants allow federal benefits recipients with dependent children to

apply for the dependent payments to which they are entitled within thirty days in a manner that is

accessible to them; 3) that Defendants allow and make EIPs of $500 per eligible child to eligible

federal benefits recipients who electronically file a processable 2019 tax return or non-filer claim

on or before December 1, 2020, and that Defendants allow or make such payments within 21

days of receiving the claim and not later than December 31, 2020; 4) that Defendants allow and

make EIPs of $500 per eligible child to eligible federal benefits recipients who file a processable

2019 tax return or non-filer claim by non-electronic means on or before October 15, 2020, and

that Defendants allow and make such payments within a reasonable time and not later than

December 31, 2020.

        As set forth in the companying memorandum of law in support of Plaintiffs’ motion,

Plaintiffs satisfy each of the elements for securing a preliminary injunction. Plaintiffs will show

that:

        1.       Defendants’ press releases and other actions taken as a whole denying Plaintiffs’

access to dependent child EIPs until 2021 are final agency actions that must be set aside as

arbitrary, capricious, and contrary to law, and thus in violation of the Administrative Procedure

Act. Defendants’ actions are contrary to the CARES Act’s directive that the Treasury Secretary

“shall” make these benefits available “as rapidly as possible” and its overall legislative intent.

Indeed, Defendants’ issuance of these press releases was arbitrary and capricious because it was




                                                  3
            Case 2:20-cv-03590-CFK Document 13 Filed 07/31/20 Page 4 of 8




not the product of reasoned decision making. Defendants clearly failed to consider the well-

known limitations of many non-filer federal beneficiary recipients that would predictably impede

their ability to complete an online tax form in a truncated time window. Any stated or suggested

rationale for Defendants’ actions has been shown to be inaccurate. Defendants’ refusal to pay

beneficiaries who did not complete the form before the arbitrary deadlines also amounts to a

wrongful withholding or unreasonable delay of the dependent child EIPs. This is a further

reason Plaintiffs are likely to succeed on the merits of their claims.

       2.       Defendants’ systematic delay in processing dependent child stimulus payments

violates the due process rights of Plaintiffs who are SSI and SSDI beneficiaries pursuant to the

Fifth Amendment. Dependent child EIPs are a form of public assistance and government benefits

that are nondiscretionary and statutorily mandated. The passage of the CARES Act created an

immediate property interest in the receipt of these benefits and directed Defendants to deliver

these benefits “as rapidly as possible.” Defendants violated Plaintiffs’ due process rights by

failing to provide them with adequate notice of their obligation to use a non-filer portal to receive

dependent child EIPs. Far from the adequate notice that due process requires, the only notice

Defendants provided was a series of press, email, and social media releases, issued over the

internet, that provided impossibly short windows within which to respond to the notice and

register dependents. What is more, Defendants’ delay in promptly distributing vital EIPs to

Plaintiffs has violated their due process rights by causing their families irreperable harm,

including going without nutritious food, personal necessities like toilet paper, and clothing.

Plaintiffs are therefore likely to succeed on the merits of their claims.

       3.       Defendants have also violated Plaintiffs’ rights to equal protection of the laws

under the Fifth Amendment by creating arbitrary distinctions based on receipt of particular




                                                  4
            Case 2:20-cv-03590-CFK Document 13 Filed 07/31/20 Page 5 of 8




federal benefits, when these distinctions significantly reduce Plaintiffs’ access to the valuable

dependent child EIPs to which they are entitled, and serve no rational purpose related to the

CARES Act. Defendants disparately treated non-filers by distinguishing between them based on

(1) whether they receive federal benefits, and (2) what benefits they receive. These

classifications determined the amount of time – 40 hours, ten days, or about six months – that

non-filers received to access the online portal and register dependents. Defendants proffered no

reasonable rationale for making such significant distinctions between non-filers and there is no

evidence it was based on a thoughtful, reasonable, or rational basis that served the purpose of the

CARES Act. This is a further reason Plaintiffs are likely to succeed on the merits of their claims.

       4.       Defendants additionally have violated the Rehabilitation Act and discriminated

unlawfully against Plaintiffs by failing to communicate requirements concerning the non-filer

tool in an accessible format and by failing to provide needed assistance to help recipients with

disabilities complete the non-filer tool.

       5.       Defendants’ continuing exclusion of Plaintiffs from receipt of critical, emergency

stimulus benefits, unduly delaying this relief for nearly a year, has caused and is continuing to

cause irreparable harm to Plaintiffs that can only be remedied by the immediate entry of the

requested relief. Congress intended stimulus money, including EIPs for dependent children, to

offset the immediate and real financial strain families are shouldering due to unexpected mass

stay-at home orders, school closures, and the rising costs related to food and services that

resulted from the COVID-19 epidemic. No compensation with money damages, or future

correction of errors, will address the violations Plaintiffs have raised. Meanwhile, Defendants

cannot show that a preliminary injunction will harm their interests, and the public interest

strongly favors the requested relief.




                                                 5
         Case 2:20-cv-03590-CFK Document 13 Filed 07/31/20 Page 6 of 8




       Plaintiffs request that the Court set an expedited hearing at which oral argument will be

presented. This motion is supported by the attached Memorandum in Support of Plaintiffs’

Motion for a Preliminary Injunction, accompanying declarations, and exhibits, Plaintiffs’

Complaint, as well as any additional submissions and oral argument that may be considered by

the Court.

Dated: July 31, 2020

                                                Respectfully submitted,

                                                _/s/ Ellen T. Noteware____________

                                                Ellen T. Noteware, ID No. 82711
                                                Caitlin G. Coslett, ID No. 306915
                                                Phyllis M. Parker, ID No. 77336
                                                Nicholas Urban, ID No. 307129
                                                Michaela L. Wallin*
                                                BERGER MONTAGUE PC
                                                1818 Market Street, Suite 3600
                                                Philadelphia, PA 19103
                                                Telephone: (215) 875-3000
                                                enoteware@bm.net
                                                ccoslett@bm.net
                                                pparker@bm.net
                                                nurban@bm.net
                                                mwallin@bm.net

                                                Jennifer Burdick, ID No. 306703
                                                Kristen Dama, ID No. 207079
                                                COMMUNITY LEGAL SERVICES, INC.
                                                1424 Chestnut Street
                                                Philadelphia, PA 19102
                                                Telephone: (215) 981-3700
                                                JBurdick@clsphila.org
                                                KDama@clsphila.org

                                                Christine Speidel, ID No. 325502
                                                Leslie Book, ID No. 88566
                                                VILLANOVA FEFERAL TAX CLINIC
                                                299 North Spring Mill Road
                                                Villanova, PA 19085
                                                Telephone: (610) 519-4123



                                                6
Case 2:20-cv-03590-CFK Document 13 Filed 07/31/20 Page 7 of 8




                              Chrisine.Speidel@law.villanova.edu
                              Book@law.villanova.edu

                              *Pro hac vice to be filed.




                             7
          Case 2:20-cv-03590-CFK Document 13 Filed 07/31/20 Page 8 of 8




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 31st day of July, 2020, I electronically filed the foregoing

Plaintiffs’ Motion For A Preliminary Injunction with the Clerk of the Court using the CM/ECF

system.


                                              /s/ Ellen Noteware
                                              Ellen Noteware




                                                 8
